News Release The Procter & Gamble Company One P&G Plaza Cincinnati, OH 45202 FOR IMMEDIATE RELEASE P&G UPDATES FISCAL YEAR 2; SEES RETURN TO ORGANIC SALES GROWTH IN SECOND QUARTER CINCINNATI, Sept. 10, 2009 – The Procter & Gamble Company (NYSE:PG), while presenting at an institutional investor conference in Boston this morning, confirmed its fiscal year 2010 and July – September quarter outlook for organic sales growth.The company also stated it expects to return to organic sales growth in the October – December quarter compared to prior year levels, following two quarters of organic sales declines. “We acted with urgency to protect the structural economics of our business last year, and we are acting with urgency this year to deliver profitable market share growth,” said President and Chief Executive Officer Bob McDonald. Chief Financial Officer Jon Moeller added, “We clearly see that we are approaching an inflection point in P&G’s organic sales trends.The innovations we are launching and the investments we are making are having an impact in the market.In addition, comparisons to prior year results will get easier as we move into the second quarter.” P&G also updated earnings per share guidance to include the anticipated impacts from the Pharmaceutical divestiture, which was announced on August 24, 2009.The Company said its financial guidance assumes the divestiture will close on approximately November 1, 2009.P&G stated it plans to report financial results for the Pharmaceutical business as a Discontinued Operation beginning with the July – September quarter, which will include a restatement of prior year results.Please see the attached reconciliation of earnings per share for more details, including a comparison of underlying “core” EPS results versus the prior year. Fiscal Year 2010 Guidance
